DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received June 30, 2021.  Claim 6, 8-9, 14 and 16 have been canceled. Claims 1-3, 5, 10-11 and 17-19 have been amended.  No new claims have been added.  Therefore, claims 1-5, 7, 10-13, 13-15 and 17-20 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments in response to the rejection set forth in the previous Office action for failing to comply with written description requirements.  The 35 USC 112 (a) rejection of claims 1-5, 7, 9, 10-13, 15 and 17-20 is withdrawn.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant recites the amendments:
causing display, by the one or more computing devices, of a graphical user interface including the at least one token and information about the events and the new event tied to the at least one token, wherein the at least one token corresponds to a payment device;

receiving, by the one or more computing devices, an input corresponding to the at least one token; and

communicating, by the one or more computing devices, with at least one external system corresponding to the at least one token to execute an action associated with the at least one token, based on the received input, wherein usage of the payment device at the external system is prevented based on the action.

Applicant argues that the claimed limitations are not directed toward an abstract idea in the abstract categories of mental processes or methods of organizing human activity.  
In the remarks applicant argues that the concepts of the claimed invention are not analogous to TLI Communications, as the claimed subject matter is not directed toward collecting, transmitting and organizing digital images.  The examiner disagrees with the tracking the token usage generated tied to a payment device”, “generating time series models of usage data for identifying potential fraud activity”, “displaying tracking information of transaction activity” and “allowing a user to input usage parameters for transaction or payment control process” has been performed by transaction system for some time.   Furthermore, as discussed above, these processes do not impact or effect token technology are improve upon token technical processes.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter is directed toward a practical application.  Specifically, applicant argue the amended claims improve the technical field of data security.  The limitations which when considered as a combination of parts track usage of tokens generated and tied to payment devices, generate time series models of data, display tracking information and allows users to view different tokens and token activity.  Applicant argues that the claimed process communicating with third party systems allows the user to input specific token 
In the remarks applicant argues that the systems and operations claimed improve the functioning of a computer by preventing the usage of a payment device with a specific token, while allowing the remaining tokens to remain active.  Applicant argues that this improvements prevention of specific token use that may cause the third party systems to generate new tokens is computationally expensive process.  Applicant states that the improvement in data security as discussed above and functioning of a computer integrates any alleged abstract idea into a practical application.  The examiner respectfully disagrees.  Preventing use of tokens does not affect or impact the capability or processing of computer systems and operations.  The preventing is no more than a usage control for payment mechanisms which is well known in the financial transaction industry.  The rejection is maintained.   
In the remarks applicant argues that the feature provide a display to display token activity corresponding to a device, receiving an input corresponding to a token .
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 10-13, 15 and 17-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-5 and 7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to receive data, extract data, identifying an event, store data, capture data, generate a model using data, receive a new message, identify a new event and identify fraud activity, display data, receiving user input and communicating with external systems.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing devices performing the functions. Except for the steps of displaying data, and communicating with external systems, and reciting one or more computing device, nothing in the claim element precludes the step from practically being performed in the mind. The recited steps can easily be performed in the human mind as mental processes because the steps of receive data, extract data, identify an event, store data, capture data, generate a time series data model, receive a message, identify a new event and identify fraud or suspicious activity, and receiving inputs as these processes mimic human thought processes of observation, evaluation, ability to use data to generate a model and opinion of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  The claims and specification fail to provide any particular algorithm to perform the generation of the model or to provide the 
Furthermore, when considered as a whole the focus of the claimed subject matter is directed toward receiving and storing financial message metadata, identifying token events, receive a message, identify an event and identify fraud activity, displaying transaction activity, receiving usage rules.  The model generated performs no functions related to the detection of fraud events and is not integrated into the identifying process.  The specification makes clear that the focus of the invention is to receive and maintain data based on token and metadata received in order to identify fraud events.  Such concepts can be found in the abstract category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at one or more computing device to perform the steps of (1) receiving messages, the wherein clause does not further limit the receiving of messages processes but rather limits the source of tokens in the messages and the content of the message-insignificant extra solution activity of data gathering (2) extracting tokens and metadata, -insignificant extra solution activity of data gathering (3) identifying an event tied to a token- analyzing event data- a common 
Limitations 1, 2, 5 and 7 are directed toward insignificant extra solution activity of data gathering.  Limitations 3 and 8-9 are directed toward analyzing data.  Limitation 4 is directed toward an intermediate activity of storing data.  The wherein clause of limitation 5 does not affect the operation of limitation 5, as the clause is not a step or limiting process but rather nothing more than a recitation of what data is meant to represent, viz, a description of how the human mind could interpret data.  Limitation 6 is directed toward generating a model using data which is a process that the human mind can do through data organization and analysis.  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.
When considered as an ordered combination, the combination of limitations 1-2 is directed toward gathering data for use in analysis.  The combination of limitations 1-2 and 3-4 is to identify an event using the data gathered and storing the token data and the metadata.  The limitation directed toward capturing data for the token as a combination of limitations 5-6 is directed toward a process of gathering data and generating a time-series model step using time series data for the token based on the metadata is directed toward manipulation and analysis of data gathered.  The 
When the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because when considered as a whole the claimed subject matter is directed toward collecting, analyzing and storing token data in order to identify fraud and to control and manage tokens for transactions.  Because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include one or more computing devices. –is purely functional and generic. Nearly every computer device is capable of performing the basic receiving, extracting, storing and capturing functions required by the method claim.  As a result, the one or more computing devices fails to offer a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer receive, extract, store and captured data ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “receiving”, “extracting”, “storing” and “capturing”, “displaying”, “receiving inputs” and “communicating” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-storing-capturing/extracting is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner points to MPEP 2106.05.  
US Patent No. 10,380,596 by Butler et al;  discloses “ store specific account numbers  … that may be the subject of transaction monitoring, as well as associated rules, limitations or restrictions that may be applied to an attempted transaction associated with the specified account number/PAN to determine whether to authorize the attempted transaction”; US Patent No. 10,528,939 B2 discloses “token IDs 1-2 do not include any token-level restrictions, while token IDs 3-7 have restrictions associated therewith. …

‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)

The specification makes clear that the generating of a model is not an unconventional process unique to the particular invention but rather can be performed by any means capable of generating a model  (see para 0040-0041)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-5 and 7 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claim 2 and 7 are directed toward data content of a token/payment device.  Dependent claim 3 is directed 
In reference to Claims 10-13 and 15:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 10 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 10 recites a process to receive data, extract data, identifying an event, store data, capture data, generate a model using data, receive a new message, identify a new event and identify fraud activity, display data, receiving user input and communicating with external systems..  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing devices performing the functions. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  The claims and specification fail to provide any particular algorithm to perform the generation of the model or to provide the details with respect to the model itself other than the desired result and that the model is used to identify a fraud activity.  
Furthermore, when considered as a whole the focus of the claimed subject matter is directed toward receiving and storing financial message metadata, identifying token events, receive a message, identify an event and identify fraud activity, display data, receiving usage inputs and communicate exterior systems, The model generated performs no functions related to the detection of fraud events and is not integrated into the identifying process.  The specification makes clear that the focus of the invention is to receive and maintain data based on token and metadata received in order to identify fraud events.  Such concepts can be found in the abstract category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite functions performed at system processor to perform the process of (1) receive data-insignificant extra solution activity of gathering data, (2) extracting data- insignificant extra solution activity of gathering data, (3) identifying an event tied to a token- a common business practice, (4) storing data, the wherein clause does not limit the storing function but rather limits the event to the environment- insignificant extra solution activity of storing data, (5) capturing data, the wherein clause does not limit the capturing function but rather limits the data for consideration- insignificant extra solution activity of gathering data , (6) generate a model using data-directed toward data manipulation and analysis – a common business practice , (7) receiving a new message- insignificant extra solution activity of gathering data, (8) identifying a new event –data analysis a common business practice and (9) identifying fraud activity-data analysis a common business practice (10).   display data, the wherein clause does not impact the display function but rather limes the data displayed -insignificant extra solution activity of outputting results (11) receiving inputs- -insignificant extra solution activity of data gathering and (12) communicating with external systems, the wherein clause does not impact the communicating step technical process but rather is directed toward intended use of the action to be executed-insignificant extra solution activity of communicating    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception 
When considered as an ordered combination, the combination of limitations 1-2 is directed toward gathering data for use in analysis.  The combination of limitations 1-3 is to identify an event using the data gathered and storing the token data and the metadata.  The limitation directed toward capturing data for the token as a combination of limitations 1-2 is directed toward a process of receiving and extracting data (i.e. data gathering) and 3-4 identifying event and validation of format (i.e. data analysis)– a common business practice.  The combination of limitations 1-4 and 5 (storing data) is directed toward a common business practice and insignificant extra solution activity.  The of limitation 5 (capturing data) and 6 (generating a time-series model step using time series data for the token based on the metadata) in combination with 1-4 is not directed toward a particular technical process or to improve technology but rather to use economic data gathered to generate the manipulate, organize and analyze data.  The specification and claims fail to provide any details related to an algorithm to perform the process and therefore, can be generated by any means.  The combination of limitations 7-9 is directed toward receiving and analyzing data to identify risk- a common business practice.  The combination of limitations 10-12 is toward receiving usage restrictions and communicating with externals system corresponding to the restrictions inputted.  The combination of limitations 1-9 and 10 and 11-12 are not dependent upon each other as none of the inputting actions are limited by the preceding limitations.   Accordingly the combination of parts is not directed toward particular technical process but instead 
When the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of collecting data, extracting data and storing data.   As a combination of parts the claimed steps is not to perform a particular technological process, but instead to gather, extract and store data.  The claimed subject matter does not apply the judicial exception  (I.e. maintenance of data) into any practical application as no application of any sort is applied to any technology as it relates to the data maintenance.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, extract and store data.  The additional steps only add to those abstract ideas using 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include one or more computing devices. –is purely functional and generic. Nearly every computer device is capable of performing the basic receiving, extracting, storing, capturing, display, receive input and communication functions required by the system claim.  As a result, the one or more computing devices fails to offer a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer receive, extract, store and captured data ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “receiving”, “extracting”, “storing” and “capturing” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-storing-capturing/extracting is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner points to MPEP 2106.05.  
3-7 have restrictions associated therewith. …
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)

The specification makes clear that the generating of a model is not an unconventional process unique to the particular invention but rather can be performed by any means capable of generating a model (see para 0040-0041)

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-13 and 15 these dependent claim have also been reviewed with the same analysis as independent claim 10.   Dependent claims 11 and 15 are directed toward data content of a token/payment device.  Dependent claim 12 is directed toward message generated based on event –a common business practice.  Dependent claim 13 is directed toward adding or deleting a token- a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 11-13 and 15 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 17-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium storing instructions, as in independent Claim 17 and the dependent claims. Such mediums fall under the statutory 
STEP 2A Prong 1. Non-transitory medium clam 17 instructions corresponds to the functions of system claim 10.  Therefore, claim 17 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and commercial interactions previously discussed with respect to claim 10.
STEP 2A Prong 2: Non-transitory medium claim 17 instructions corresponds to the function of system claim 10.  Therefore, claim 17 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 10.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
Medium claim 17 instructions corresponds to the system functions of claim 10.  Therefore, claim 17 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 10, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 18-20 these dependent claim have also been reviewed with the same analysis as independent claim 17.  Dependent claim 18 is directed toward data content-non-functional descriptive subject matter.  Dependent claim 19 is directed toward message generation based on response- a common business practice.  Dependent claim 20 is directed toward adding or deleting a token a common business practice. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 17. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 18-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Examiner note: the common definition of the term “parse” is to analyze and synonyms include interpreting
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,446,871 by Schomler et al. (Schomler) in view of US Pub No. 20190097802 A1 by Rowe et al. (Rowe) in view of US Patent No. 9,516,053 B1 by Muddu et al (Muddu) and further in view of US Pub No. 2013/0212666 A1 by Mattsson (Mattsson)
Claim Interpretation:  The examiner is interpreting the term “a self-contained” system to be the broadest reasonable interpretation of a system with a hard drive.  In the realm of computer technology, a self-contained systems could include a Hard drive.  A hard drive is a high capacity, self-contained device capable of storage.   
In reference to Claim 1:
Schomler teaches:
(Currently Amended) A method for capturing time-series token data ((Schomler) in at least Abstract; Col 4 lines 15-55), the method comprising:
receiving, by one or more computing devices, messages from a financial network, each of the messages including a token and metadata ...((Schomler) in at least FIG. 2-4; Col 4 lines 1-35, Col 6 lines 7-36, lines 54-67, Col 7 lines 1-20, Col 8 lines 38-65);
extracting, by the one or more computing devices, the respective token and the respective metadata from each of the messages ((Schomler) in at least Col 7 lines 1-20, lines 64-Col 8 lines 1-10), by parsing each of the messages ((Schomler) in at least Col 4 lines 36-51, Col 8 lines 11-18, Claim 2);
identifying, by the one or more computing devices, an event tied to the respective token based on the respective metadata from each of the messages ((Schomler) in at least Col 4 lines 9-14, Col 8 lines 54-65, Col 10 lines 45-53)...
storing, by the one or more computing devices, the respective token and the respective metadata extracted from each message in a database, ...((Schomler) in 
capturing, by the one or more computing devices, time-series token data for at least one token extracted from at least one message based on metadata of the at least one token from the self-contained environment, wherein the time-series token data includes events tied to the at least one token.((Schomler) in at least Col 4 line 1-51) …
receiving, by the one or more computing devices, a new message including the at least one token and new metadata ((Schomler) in at least FIG. 2-4; Col 4 lines 1-35, Col 6 lines 7-36, lines 54-67, Col 7 lines 1-20, Col 8 lines 38-65);
identifying, by the one more computing devices, a new event tied to the at least one token based on the new metadata ((Schomler) in at least Col 4 lines 9-14, Col 8 lines 54-65, Col 10 lines 45-53); and...
Schomler does not explicitly teach:
wherein each respective token of the respective token in each message is of a set of tokens and each token of the set of tokens corresponds with a different external system of the set of external systems 
residing in a self-contained environment, wherein the self-contained environment correlates the respective token to the event;
generating, by the one or more computing devices, a time-series model using the time-series token data, the time-series model including the events tied to the at least one 
identifying, by the one or more computing devices, fraud or suspicious activity based on the new event tied to the at least one token based using the time-series model…..
causing display, by the one or more computing devices, of a graphical user interface including the at least one token and information about the events and the new event tied to the at least one token, wherein the at least one token corresponds to a payment device;
receiving, by the one or more computing devices, an input corresponding to the at least one token: and
communicating, by the one or more computing devices, with at least one external system corresponding to the at least one token to execute an action associated with the at least one token, based on the received input, wherein usage of the payment device at the external system is
prevented based on the action
Rowe teaches:
receiving, by one or more computing devices, messages from a financial network, each of the messages including a token and metadata, wherein each respective token in each message is of a set of tokens and each token 
storing, by the one or more computing devices, the respective token and the respective meta data …from each message in a database residing in a self-contained environment, wherein the self-contained environment correlates the respective token to the event ((Rowe) in at least FIG. 3-4; para 0008-0009, para 0032, para 0048-0050, para 0063-0064, para 0075,-0076, para 0107)
Both Schomler and Rowe are directed toward transactions that utilize tokens that are transmitted via messages.  Rowe teaches the motivation of using tokens as a tool to authenticate a user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Schomler teaching of the use for tokens to include the use as taught by Rowe since Rowe teaches the motivation of using tokens as a tool to authenticate a user.
Both Schomler and Rowe are directed toward transactions that utilize tokens that are transmitted via messages.  Rowe teaches the different plurality of token providers in order to authenticate and obtain access to services of a plurality of relying parties that uses different identity providers and teaches that each service may be specific to a different identity provider and include self-contained logic with the motivation of the self-contained logic so as to interpret and transform tokens of that identity provide.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the system of Schomler to include self-contained logic/system as taught by Rowe since Rowe teaches the different plurality of token providers in order to authenticate and obtain access to services of a plurality of relying parties that uses different identity providers and teaches that each service may be specific to a different identity provider and include self-contained logic with the 
Muddu teaches:
extracting, by the one or more computing devices, the respective token and the respective metadata from each of the, by parsing each of the messages ((Muddu) in at least Col 23 lines 45-Col 24 lines 1-18)
identifying, by the one or more computing devices, an event tied to the respective token based on the respective metadata from each of the messages ((Muddu) in at least Col 23 lines 20-34);
generating, by the one or more computing devices, a time-series model using the time-series token data, the time-series model including the events tied to the at least one token as they occurred over a period of time ((Muddu) in at least Col 17 lines 50-Col 18 lines 1-23, Col 19 lines 49-Col 20 lines 1-40, Col 23 lines 45-67, Col 39 lines 1-Col 40 lines 1-5);
identifying, by the one or more computing devices, fraud or suspicious activity based on the new event tied to the at least one token based using the time-series model ((Muddu) in at least Abstract; FIG. 31A-B, FIG. 32A-B; Col 8 lines 5-36, lines 61-Col 9 lines 1-21, Col 10 lines 65-Col 11 lines 1-4, Col 13 lines 12-47, Col 24 lines 1-18, lines 56-col 10 lines 1-10,  Col 60 lines 57-Col 61 lines 1-15, Col 62 lines 14-34).
Both Schomler and Muddu are directed toward transactions that include tokens and the analysis of associated data.  Muddu teaches the motivation of time-series model generation and use in order to add an additional security layer to the transaction.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Mattsson teaches:
receiving messages [communication] from a financial network, each of the messages including a token and metadata, wherein each respective token in each message is of a set of tokens and each token of the set of tokens corresponds with a different external system of the set of external systems ((Mattsson) in at least para 0034, para 0036-0040, para 0042, para 0047, para 0050);
receiving, by the one or more computing devices, a new message including the at least one token and new metadata ((Mattsson) in at least FIG. 1; abstract; , para 0036-0039, para 0050, para 0056, para 0099 wherein the prior art teaches retrieving token data, account data and use rules, para 0101, para 0114);
identifying, by the one more computing devices, a new event tied to the at least token based on the new metadata ((Mattsson) in at least para 0110-0114 wherein the prior art teaches identifying use rules limits for specific account linked tokens) ; 
causing display, by the one or more computing devices, of a graphical user interface including the at least one token and information about the events and the new event tied to the at least one token, wherein the at least one token corresponds to a payment device ((Mattsson) in at least para 0021, para 0098, para 0109-0110;
receiving, by the one or more computing devices, an input corresponding to the at least one token ((Mattsson) in at least para 0109-0110): and
communicating, by the one or more computing devices, with at least one external system corresponding to the at least one token to execute an action associated with the at least one token, based on the received input, wherein usage of the payment device at the external system is prevented based on the action ((Mattsson) in at least para 0101, para 0102, para 0109-0110, para 0111 wherein the prior art teaches providing all token tales and use rules table for use in identifying token tables used for generation, para 0114 wherein the prior art teaches use rules restrict associated card token from use when information of transaction does not satisfy use rule )
Both Schomler and Mattsonn are directed toward transactions that include tokens and the analysis of associated data.  Mattsson teaches the motivation of correlating use rules to accounts and respective tokens is a concept that is old and well known (see para 0008).  Mattsson teaches the motivation of token tables from each servers in order to information periodically in response to request for tokens  to that the tokenized data can be provided to authorized entities for use in setting up and applying use rules.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use and storage of tokens of Schomler to include use rules, use tables and token tables as taught by Mattsson since Mattsson teaches the motivation of correlating use rules to accounts and respective 
In reference to Claim 2:
The combination of Schomler, Rowe, Muddu and Mattsson discloses the limitations of independent claim 1.   Schomler further discloses the limitations of dependent claim 2
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), 
Schomler does not explicitly teach:
wherein the at least one token is an alphanumeric string representing the payment device identifier of an account holder.
Mattsson teaches:
wherein the at least one token is an alphanumeric string representing the payment device identifier of an account holder.((Mattsson) in at least para 0019-0020)
Both Schomler and Mattsson are directed toward utilizing tokens in transactions.  Mattsson teaches the motivation of tokens as an alphanumeric strings in order to map accounts to tokens.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Schomler to include alphanumeric number feature in Mattsson since Mattsson teaches the motivation of tokens as an alphanumeric strings in order to map accounts to tokens.
In reference to Claim 4:
The combination of Schomler, Rowe, Muddu and Mattsson discloses the limitations of independent claim 1.   Schomler further discloses the limitations of dependent claim 4
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein each of the messages is generated in response to an occurrence of each event of a plurality of events.[data sets] ((Schomler) in at least Col 3 lines 51-57, Col 9 lines 37-45, Col 9 lines 59-Col 10 lines 1-2) 
In reference to Claim 5:
The combination of Schomler, Rowe, Muddu and Mattsson discloses the limitations of dependent claim 4.   Schomler further discloses the limitations of dependent claim 5
(Currently Amended) The method of claim 4 (see rejection of claim 4 above), 
wherein the events comprise a modification of the token, an addition of the at least one token, or a deletion of the at least one token.((Schomler) in at least Col 7 lines 25-60) 
In reference to Claim 7:
The combination of Schomler, Rowe, Muddu and Mattsson discloses the limitations of independent claim 1.   Schomler further discloses the limitations of dependent claim 7

payment device identification number, payment device virtual number, token requester ID, token requester description, token type, token status, device information, location, provision information, deletion information, or IP address of the device.((Schomler) in at least Abstract; ‘Col 4 lines 1-14, Col 7 lines 35-50), 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,446,871 by Schomler et al. (Schomler) in view of US Pub No. 20190097802 A1 by Rowe et al. (Rowe) in at least US Pub No. 9,516,053 B1 by Muddu et al (Muddu) in view of US Pub No. 2013/0212666 A1 by Mattsson (Mattsson) as applied to claim 1 above, and further in view of US Pub No. 2016/0050274 A1 by Knight et al (Knight)
In reference to Claim 3:
The combination of Schomler, Rowe, Muddu and Mattsson discloses the limitations of independent claim 1.   Schomler further discloses the limitations of dependent claim 3
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), further comprising 
validating, by the one or more computing devices, a format of the at least one token and metadata …((Schomler) in at least FIG. 4; Col 5 lines 12-15)
Schomler does not explicitly teach:
prior to the storing.
Knight teaches:
validating, by the one or more computing devices, a format of the at least one token and metadata prior to the storing ((Knight) in at least para 0034, para 0056, para 0064)
Both Schomler and Knight teach the concept that token, where tokens from one storage device is copied to another.  Knight teaches the motivation of validating a token in order to determine whether the format of the token is compatible.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify copying of token process of Schomler to include the process as taught by Knight since Knight teaches the motivation of validating a token in order to determine whether the format of the token is compatible
Claim 10, 12-13 and 15; Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,446,871 by Schomler et al. (Schomler), in view of US Pub No. 20190097802 A1 by Rowe et al. (Rowe) , in view of US Pub No. 9,516,053 B1 Muddu et al. (Muddu) in view of US Pub No. 2013/0212666 A1 by Mattsson (Mattsson) and further in view of US Pub No. 2016/0050274 A1 by Knight et al (Knight)
In reference to Claim 10:
Schomler teaches:

a memory ((Schomler) in at least FIG. 2; Col 3 lines 60-65);
a processor coupled to a memory ((Schomler) in at least FIG. 2; Col 3 lines 60-65); the processor configured to:
receive messages from a financial network, each of the messages including a token and metadata, ...((Schomler) in at least FIG. 2-4; Col 4 lines 1-35, Col 6 lines 7-36, lines 54-67, Col 7 lines 1-20, Col 8 lines 38-65);
extract the respective token and the respective metadata from each of the messages ((Schomler) in at least Col 7 lines 1-20, lines 64-Col 8 lines 1-10), by parsing each of the messages ((Schomler) in at least Col 4 lines 36-51, Col 8 lines 11-18, Claim 2);
identify an event tied to the respective token based on the respective metadata from each of the messages ((Schomler) in at least Col 4 lines 9-14, Col 8 lines 54-65, Col 10 lines 45-53);…
store each respective token and respective metadata in a database ... ((Schomler) in at least Col 4 lines 1-35, Col 7 lines 24-50, Col 8 lines 56-65, Col 8 lines 11-18, lines 54-Col 9 lines 1-14); 
capture the time-series token data for at least one token extracted from at least one message based on metadata of the at least one token from the self-contained environment [memory], wherein the time-series token data includes events tied to the at least one 
receive a new message including the at least one token and new metadata ((Schomler) in at least FIG. 2-4; Col 4 lines 1-35, Col 6 lines 7-36, lines 54-67, Col 7 lines 1-20, Col 8 lines 38-65);
identify a new event tied to the at least one token based on the new metadata ((Schomler) in at least Col 4 lines 9-14, Col 8 lines 54-65, Col 10 lines 45-53); and ...
Schomler does not explicitly teach:
wherein each respective token in each message is of a set of tokens and each token of the set of tokens corresponds with a different external system of the set of external systems; 
validate a format of each respective token and metadata extracted from each message;
store the respective token and the respective metadata extracted from each message in a database residing in a self-contained environment, wherein the self-contained environment correlates the respective token to the event;
generate a time-series model using the time-series token data, the time-series model including the events tied to the at least one token as they occurred over a period of time; 
identify fraud or suspicious activity based on the new event tied to the at least one token based using the time-series model.
Cause display of a graphical user interface including the at least one token and information about the events and the new event tied to the at least one token, wherein the at least one token corresponds to a payment device;
receive, an input corresponding to the at least one token: and
communicate with at least one external system corresponding to the at least one token to execute an action associated with the at least one token, based on the received input, wherein usage of the payment device at the external system is prevented based on the action 
Rowe teaches:
receive messages from a financial network, each of the messages including a token and metadata data, wherein each respective token in each message is of a set of tokens and each token of the set of tokens corresponds with a different external system of the set of external systems ((Rowe) in at least FIG. 4; FIG. 10A-C; para 0004, para 0064, para 0066-0068 wherein the prior art teaches a plurality of providers for different tokens, para 0079, para 0083, para 0107);
store the respective token and the respective metadata …from each message in a database residing in a self-contained environment, wherein the self-contained environment correlates the respective token to the event ((Rowe) in at least FIG. 3-4; para 0008-0009, para 0032, para 0048-0050, para 0063-0064, para 0075,-0076, para 0107)
Both Schomler and Rowe are directed toward transactions that utilize tokens that are transmitted via messages.  Rowe teaches the motivation of using tokens as a tool to authenticate a user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Schomler teaching of the use for 
Both Schomler and Rowe are directed toward transactions that utilize tokens that are transmitted via messages.  Rowe teaches the different plurality of token providers in order to authenticate and obtain access to services of a plurality of relying parties that uses different identity providers and teaches that each service may be specific to a different identity provider and include self-contained logic with the motivation of the self-contained logic so as to interpret and transform tokens of that identity provide.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the system of Schomler to include self-contained logic/system as taught by Rowe since Rowe teaches the different plurality of token providers in order to authenticate and obtain access to services of a plurality of relying parties that uses different identity providers and teaches that each service may be specific to a different identity provider and include self-contained logic with the motivation of the self-contained logic so as to interpret and transform tokens of that identity provide.
Knight teaches:
validate a format of each respective token and metadata extracted from each message; ((Knight) in at least para 0034, para 0056, para 0064)
Both Schomler and Knight teach the concept that token, where tokens from one storage device is copied to another.  Knight teaches the motivation of validating a token in order to determine whether the format of the token is compatible.  It would have been 
Muddu teaches:
extract the respective token and the respective metadata from each of the messages by parsing each of the messages ((Muddu) in at least Col 23 lines 45-Col 24 lines 1-18)
identify an event tied to the respective token based on the respective metadata from each of the messages ((Muddu) in at least Col 23 lines 20-34);
generate a time-series model using the time-series token data, the time-series model including the events tied to the at least token as they occurred over a period of time ((Muddu) in at least Col 17 lines 50=Col 18 lines 1-23, Col 19 lines 49-Col 20 lines 1-40, Col 23 lines 45-67, Col 39 lines 1-Col 40 lines 1-5); 
identify fraud or suspicious activity based on the new event tied to the at least one token based using the time-series model. ((Muddu) in at least Abstract; FIG. 31A-B, FIG. 32A-B; Col 8 lines 5-36, lines 61-Col 9 lines 1-21, Col 10 lines 65-Col 11 lines 1-4, Col 13 lines 12-47, Col 24 lines 1-18, lines 56-col 10 lines 1-10,  Col 60 lines 57-Col 61 lines 1-15, Col 62 lines 14-34).
Both Schomler and Muddu are directed toward transactions that include tokens and the analysis of associated data.  Muddu teaches the motivation of time-series model generation and use in order to add an additional security layer to the transaction.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Mattsson teaches:
receive messages from a financial network, each of the messages including a token and metadata, wherein each respective token in each message is of a set of tokens and each token of the set of tokens corresponds with a different external system of the set of external systems ((Mattsson) in at least para 0034, para 0036-0040, para 0042, para 0047, para 0050);
identify an event tied to the respective token based on the respective metadata from each of the messages ((Mattsson) in at least para 0100-0101, para 0106, para 0014, para 0120);
receive a new massage including the at least one token and new metadata ((Mattsson) in at least FIG. 1; abstract; , para 0036-0039, para 0050, para 0056, para 0099 wherein the prior art teaches retrieving token data, account data and use rules, para 0101, para 0114);
Cause display of a graphical user interface including the at least one token and information about the events and the new event tied to the at least one token, wherein the at least one token corresponds to a payment device ((Mattsson) in at least para 0021, para 0098, para 0109-0110);
receive, an input corresponding to the at least one token ((Mattsson) in at least para 0109-0110): and
communicate with at least one external system corresponding to the at least one token to execute an action associated with the at least one token, based on the received input, wherein usage of the payment device at the external system is prevented based on the action ((Mattsson) in at least para 0101, para 0102, para 0109-0110, para 0111 wherein the prior art teaches providing all token tales and use rules table for use in identifying token tables used for generation, para 0114 wherein the prior art teaches use rules restrict associated card token from use when information of transaction does not satisfy use rule)
Both Schomler and Mattsonn are directed toward transactions that include tokens and the analysis of associated data.  Mattsson teaches the motivation of correlating use rules to accounts and respective tokens is a concept that is old and well known (see para 0008).  Mattsson teaches the motivation of token tables from each servers in order to information periodically in response to request for tokens  to that the tokenized data can be provided to authorized entities for use in setting up and applying use rules.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the use and storage of tokens of Schomler to include use rules, use tables and token tables as taught by Mattsson since Mattsson teaches the motivation of correlating use rules to accounts and respective tokens is a concept that is old and well known (see para 0008).  Mattsson teaches the 
In reference to Claim 11:
The combination of Schomler, Muddu and Knight discloses the limitations of independent claim 10.   Schomler further discloses the limitations of dependent claim 11
(Currently Amended) The system of claim 10 (see rejection of claim 10 above),
Schomler does not explicitly teach:
wherein the at least one token is an alphanumeric string representing a payment device identifier of an account holder.
Mattsson teaches:
wherein the at least one token is an alphanumeric string representing the payment device identifier of an account holder.((Mattsson) in at least para 0019-0020)
Both Schomler and Mattsson are directed toward utilizing tokens in transactions.  Mattsson teaches the motivation of tokens as an alphanumeric strings in order to map accounts to tokens.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Schomler to include alphanumeric number feature in Mattsson since Mattsson teaches the motivation of tokens as an alphanumeric strings in order to map accounts to tokens.
In reference to Claim 12:
The combination of Schomler, Rowe, Muddu, Mattsson and Knight discloses the limitations of independent claim 10.   Schomler further discloses the limitations of dependent claim 12
(Original) The system of claim 10 (see rejection of claim 10 above), 
wherein each of the messages is generated in response to an occurrence of each event of a plurality of events. .((Schomler) in at least Col 4 line 1-51)
In reference to Claim 13:
The combination of Schomler, Rowe, Muddu, Mattsson and Knight discloses the limitations of independent claim 10.   Schomler further discloses the limitations of dependent claim 12
(Original) The system of claim 12 (see rejection of claim 12 above), 
wherein the events comprise a modification of the token, an addition of the token, or a deletion of the token. .((Schomler) in at least Col 7 lines 25-60) 
In reference to Claim 15:
The combination of Schomler, Rowe, Muddu, Mattsson and Knight discloses the limitations of independent claim 10.   Schomler further discloses the limitations of dependent claim 15

wherein the metadata comprises payment device identification number, payment device virtual number, token requester ID, token requester description, token type, token status, device information, location, provision information, deletion information, or IP address of the device. .((Schomler) in at least Abstract; ‘Col 4 lines 1-14, Col 7 lines 35-50), 
In reference to Claim 17:
The combination of Schomler, Rowe, Muddu, Mattsson and Knight discloses the limitations of independent claim 17.
The non-transitory computer readable medium instruction of claim 17 correspond to the functions of system claim 10.  The additional limitations recited in claim 17 that go beyond the limitations of claim 10 include the A non-transitory computer readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors ((Schomler) in at least FIG. 2; Col 3 lines 60-65, Col 1 line 35-40), to perform the corresponding functions of claim 10:
Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 10. 
In reference to Claim 18:
The combination of Schomler, Rowe, Knight and Muddu discloses the limitations of independent claim 17.   Schomler further discloses the limitations of dependent claim 18
(Currently Amended) The non-transitory medium of claim 17 (see rejection of claim 17 above), 
Schomler does not explicitly teach:
wherein the at least one token is an alphanumeric string representing a payment device identifier of an account holder.
Mattsson teaches:
wherein the at least one token is an alphanumeric string representing the payment device identifier of an account holder.((Mattsson) in at least para 0019-0020)
Both Schomler and Mattsson are directed toward utilizing tokens in transactions.  Mattsson teaches the motivation of tokens as an alphanumeric strings in order to map accounts to tokens.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify Schomler to include alphanumeric number feature in Mattsson since Mattsson teaches the motivation of tokens as an alphanumeric strings in order to map accounts to tokens.
In reference to Claim 19:
The combination of Schomler, Rowe, Knight,  Muddu and Mattsson discloses the limitations of independent claim 17.   Schomler further discloses the limitations of dependent claim 19
17 (see rejection of claim 17 above), 
wherein each of the messages is generated in response to an occurrence of each event of a plurality of events. .((Schomler) in at least Col 4 line 1-51)
In reference to Claim 20:
The combination of Schomler, Rowe, Knight, Mattsson and Muddu discloses the limitations of independent claim 18.   Schomler further discloses the limitations of dependent claim 20
(Previously Presented) The non-transitory medium of claim 17 (see rejection of claim 18 above), 
wherein the events comprise a modification of the token, an addition of the token, or a deletion of the token. .((Schomler) in at least Col 7 lines 25-60) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697